DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the terminal disclaimer is approved and overcomes the double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong (US 2010/0046023) in view of Omori (US 2011/0043853) further in view of Piazza (US 2007/0146732) further in view of Osada (US 2007/0140557).

Regarding Claim 1, Hong teaches a data processing system (Paragraph 3) comprising:
one or more devices (Element 300, wherein the is an image forming apparatus);
the one or more device including a first device (Element 300, wherein the is an image forming apparatus); and
a data processing apparatus connected to the one or more devices via a network (Element 200, wherein there is a computer);
wherein the one or more devices includes one or more hardware processors (Element 320, wherein there is a control unit) configured to:
obtain, by the first device from the data processing apparatus, a project including a selected reading condition (Paragraph 59 and Fig. 8, wherein there is the profile that is selected by name, project, and contains reading conditions), 
an online storage destination (Fig. 8, wherein the document can be sent to a designated location), and 
process data indicating a process to be performed on image data (Fig. 8, wherein OCR can be performed); 
the selected reading condition specifying a scan setting for a scanning process; (Paragraph 59 and Fig. 8, wherein there is the profile that is selected by name, project, and contains reading conditions. The job setting information is automatically set);
display, by the first device, a screen including at least one operation component associated with the project (Paragraph 58 and Fig. 7, wherein the display shows the selection of the profile, project, based on the name),
execute, by the first device, after the at least one operation component is operated at the screen, input of the image data according to the selected reading condition (Paragraph 69, wherein the job is processed accordingly), and 
wherein the data processing apparatus includes one or more hardware processors (Element 150)
Hong does not teach obtain, by the first device from the data processing apparatus, a project including an online storage destination, and process data indicating a process to be performed on image data;
the project associated with identification information of the first device; 
transmit, by the first device, the input image data and identification data of the first device to the data processing apparatus,
wherein the data processing apparatus includes one or more hardware processors configured to:
store, in a first storage, identification information of the first device and the project in association with each other; 
send the stored project, to the first device;
obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data,
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the identification information stored in the first storage; 
perform an image process on the input image data according to the process data; and
transfer the input image data, on which the image process has been performed, to the identified online storage destination,
wherein the data processing apparatus is connectable to the online storage destination through a network.
Omori teaches obtain, by the first device from the data processing apparatus, a project including an online storage destination (Paragraph 79 and 80, wherein an online storage destination can be set. This is in association with a workflow, paragraph 81, which corresponds to a project), and process data indicating a process to be performed on image data (Paragraph 67 and 129, wherein the workflow can include OCR or OMR);
wherein the data processing apparatus includes one or more hardware processors (Paragraph 47, wherein there is a CPU) configured to:
perform an image process on the input image data according to the process data (Paragraph 67 and 134, wherein the process on the image data is carried out accordingly); and
transfer the input image data, on which the image process has been performed, to the identified online storage destination (Paragraphs 76-82, wherein the data is delivered according to the selection),
wherein the data processing apparatus is connectable to the online storage destination through a network (Paragraph 78, wherein the destination is over a network).
Hong and Omori are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong with the teachings of Omori for the purpose of efferently delivery processed data over a network (Omori: Paragraph 6).
Hong in view of Omori does not teach the project associated with identification information of the first device; 
transmit, by the first device, the input image data and identification data of the first device to the data processing apparatus,
store, in a first storage, identification information of the first device and the project in association with each other; 
send the stored project, to the first device;
obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data,
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the identification information stored in the first storage.
Piazza teaches the project associated with identification information of the first device (Paragraph 30, wherein the profile is based on device information. This would correspond to identification information of the first device);
transmit, by the first device, the input image data and identification data of the first device to the data processing apparatus (Paragraph 30, wherein the job profile information can be sent accordingly along with any image data necessary),
store, in a first storage, identification information of the first device and the project in association with each other (Paragraphs 29 and 38, wherein the image data and the job profiles can be stored together);
wherein the data processing apparatus configured to:
send the stored project, to the first device (Paragraph 46, wherein there is a profile data storage that sends the profiles to the MFP. The online storage information is taught by Omori).
Hong and Piazza are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong in view of Omori with the teachings of Piazza for the purpose of easily obtaining predefined job profiles (Piazza: Paragraph 9).
Hong in view of Omori further in view of Piazza does not teach obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data,
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the identification information stored in the first storage.
Osada does teach obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data (Paragraph 82, wherein the user logs into the device and receives the information pertaining to accessible boxes. This information is stored in the authentication server, paragraph 55),
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the identification information stored in the first storage (Paragraphs 55-60, wherein access to the storage is given).
Hong and Osada are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong in view of Omori further in view of Piazza with the teachings of Osada for the purpose of ensuring seamless operation and access of a user designated storage (Osada: Paragraph 12).

Regarding Claim 2, Hong in view of Piazza further in view of Osada does not teach wherein the one or more hardware processors of the data processing apparatus are configured to: 
identify the process to be performed based on the identification information of the first device stored in the first storage.
Omori further teaches wherein the one or more hardware processors of the data processing apparatus are configured to: 
identify the process to be performed based on the identification information of the first device stored in the first storage (Paragraphs 81 and 82, wherein the workflow is executed accordingly, including processing the image data).
Hong and Omori are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong with the teachings of Omori for the purpose of efferently delivery processed data over a network (Omori: Paragraph 6).

Regarding Claim 3, Osada further teaches wherein the one or more hardware processors of the data processing apparatus are configured to store the authentication data corresponding to the online storage (Paragraph 38 and 56, wherein the user is authenticated to access the appropriate storage), and
transfer the image data when authentication of the online storage succeeds (Paragraph 38 and 56, wherein the user is authenticated to access the appropriate storage and therefore jobs can be accessed or sent accordingly).
Hong and Osada are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong Omori further in view of in view of Piazza with the teachings of Osada for the purpose of ensuring seamless operation and access of a user designated storage (Osada: Paragraph 12).

Regarding Claim 4, Osada further teaches wherein the one or more hardware processors of the data processing apparatus are configured to:
determine whether output to the online storage destination is possible (Paragraph 73, wherein it is determined what the capabilities are for the user and device),
transfer the image data when it is determined that output to the online storage destination is possible (Paragraph 73, wherein the use of the functions determines if the image data can be sent).
Hong and Osada are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong in view of Omori further in view of Piazza with the teachings of Osada for the purpose of ensuring seamless operation and access of a user designated storage (Osada: Paragraph 12).

Regarding Claim 5, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 6, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 7, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 8, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 13, Hong further teaches wherein the first device is an image processing apparatus including a scanner (Paragraph 44, wherein there is a scanner), and
wherein the input image data is image data read by the scanner according to the reading condition (Paragraph 45, wherein the image data is obtained accordingly).

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 13 above.

Regarding Claim 15, the limitations are similar to those treated in and are met by the references as discussed in claim 13 above.

Regarding Claim 16, Hong further teaches wherein the first storage includes data indicating a label of a button corresponding to the project (Fig. 7 and element 490, wherein the profile is selected based on text. This would be a label).

Regarding Claim 17, Hong further teaches wherein the first storage includes an identification name of the project (Paragraph 14 and 53, wherein the profile can have a name).

Regarding Claim 18, Hong further teaches wherein the reading condition indicates whether double-sided image scanning is to be performed, indicates a specific resolution at which image scanning is to be performed, indicates a specific file format in which scanned image data is to be stored, or indicates whether color image scanning is to be performed (Fig. 8 element 470, wherein color information, size, and resolution are some of the features that can be established for the profile).

Regarding Claim 19, Omori further teaches wherein the image process indicated by the process data is an optical character recognition process, a translation process, or a data conversion process (Paragraph 67, wherein OCR is a process that can be performed).
Hong and Omori are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong with the teachings of Omori for the purpose of efferently delivery processed data over a network (Omori: Paragraph 6).

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699